
	
		I
		112th CONGRESS
		2d Session
		H. R. 6440
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2012
			Mr. Courtney
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate the Quinebaug and Shetucket Rivers Valley
		  National Heritage Corridor as The Last Green Valley National Heritage
		  Corridor.
	
	
		1.Redesignation of The Last
			 Green Valley National Heritage Corridor
			(a)In
			 generalThe Quinebaug and Shetucket Rivers Valley National
			 Heritage Corridor Act of 1994 (16 U.S.C. 461 note; Public Law 103–449) is
			 amended—
				(1)in section
			 103—
					(A)in the heading, by
			 striking The Quinebaug and
			 Shetucket Rivers Valley National Heritage Corridor and
			 inserting The Last Green
			 Valley National Heritage Corridor; and
					(B)in subsection (a),
			 by striking the Quinebaug and Shetucket Rivers Valley National Heritage
			 Corridor and inserting The Last Green Valley National Heritage
			 Corridor; and
					(2)in section 108(2),
			 by striking the Quinebaug and Shetucket Rivers Valley National Heritage
			 Corridor and inserting The Last Green Valley National Heritage
			 Corridor established.
				(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Quinebaug and Shetucket Rivers Valley National Heritage
			 Corridor shall be deemed to be a reference to the The Last Green Valley
			 National Heritage Corridor.
			
